DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 6-8, 19-21 and 23 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on August 03, 2020.
Claim Rejections - 35 USC § 112
Claims 1-5, 9-14, 16 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 1, it is unclear what is meant by “a dilution ratio of the masterbatch (M) being 5 to 10 times”.  
In claim 4, given that the lowest combined content of polyester (A) and polyamide (B) in the masterbatch is 6% by mass, it is unclear whether the polyester (R) content in the master batch (M) can be up to 94% by mass. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 9-14, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2015/098862 as translated by family member U.S. 2017/0037239 (Miyabe) in light of U.S. 2014/0234493 (Forloni)
Miyabe discloses a polyester-based resin composition comprising:
a polyester derived from a dicarboxylic acid containing a sulfoisophthalic acid unit or sulfoisophthalic acid metal salt unit and an aliphatic diol (meets applicants’ polyester (R));
a polyester having a cyclic acetal structure or an alicyclic hydrocarbon structure (reasonably meets applicants’ polyester (A)); and
a polyamide (meets applicants’ polyamide (B)),
wherein the content of polyester (B) is 0.5 to 15.0% by mass and the content of the polyamide (C) is 0.5 to 10.0% by mass based on resin composition (meets applicants’ polyester (A) and polyamide (B) contents
 PET (A-1) or PET (A-2) (meets applicants’ polyester (R) and content thereof);
PET (B-1) ALTESTER having a cyclic acetal structure (reasonably meets applicants’ polyester (A) and content thereof) or PET (B-2) Eastar Copolyester 6763 having an alicyclic hydrocarbon structure and a glass transition (Tg) of 81 ˚C per Forloni [0063] (meets applicants’ polyester (A) and content thereof); and
PA1 MX nylon (meets applicants’ polyamide (B) and content thereof).
In essence, Miyabe’s inventive examples comprising PET (B-2) differ from the present claims in that the production method does not include a step of forming a master batch containing polyester (B) and polyamide (C) and a step of melt-kneading the resultant master batch with polyester (A). Miyabe’s inventive examples comprising PET (B-1) further differ from the present claims in that said PET (B-1) is not defined in terms of Tg.  With respect to the production method difference, inasmuch as Miyabe clearly discloses that the kneading dispersibility of the resin components contained in minor contents, i.e., polyester (B) and polyamide (C), can be enhanced by forming a master batch thereof [0197], it would have been within the purview of one having ordinary skill in the art to form a master batch of the polyester (B) and polyamide (C) prior to melt kneading with the polyester (A) with the reasonable expectation of obtaining better dispersion.  Case law holds that selection of any order of performing process steps or mixing ingredients is prima facie obvious, in the absence of new or unexpected results, Ex parte Rubin, 128 USPQ 440, In re Gibson, 5 USPQ 230.  As to Miyabe’s ALTESTER PET (B-1), given that it has a spiroglycol (SPG) content, relative 
As to claim 2 it is maintained that a master batch derived from the PET (B) and PA1 (C) contents per Tables 1-3 would meet claimed percentages.  In this regard, a master batch formed from the PET (B) and PA1 (C) contents per Example 1 would comprise about 33 wt.% PET (B-1) and about 66 wt.% PA1 (C).
As to claims 3-5, it would have been within the purview of one having ordinary skill in the art to add a portion of the total polyester (A) to the master batch in the interest of enhancing the dispersion of the components.
As to claims 9 and 10, the exemplified polymetaxylyleneadipamide MX nylon having a relative viscosity of 2.1 would be expected to have 100 mol% of metaxylylenediamine and 100 mol% adipic acid.
As to claims 11-13, the exemplified ALTESTER PET (B-1) has 20 mol% of a spiroglycol having a cyclic acetal structure.
As to claims 14 and 16, the exemplified Eastar Copolyester 6763 has a 1,4-cyclohexanedimethanol unit.
As to claim 17, molded articles are disclosed.
Response to Arguments
Applicant's arguments and Declaration filed December 14, 2020 have been fully considered but they are not persuasive. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ana L Woodward whose telephone number is (571)272-1082.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 



/ANA L. WOODWARD/Primary Examiner, Art Unit 1765